SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2013 Alto PalermoS.A. (APSA) (Exact name of Registrant as specified in its charter) Alto Palermo S.A. (APSA) (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x ALTO PALERMO S.A. (APSA) (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of Financial Statements for the three month period ended September 30, 2013 and September 30, 2012, filed by the Comany with the Bolsa de Comercio de Buenos Aires and the Comision Nacional de Valores. Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Financial Statements as of September 30, 2013 and for the three-month periods ended September 30, 2013 and 2012 Legal information Denomination: Alto Palermo S.A. (APSA). Fiscal year No.: 124, beginning on July 1, 2013. Legal address: Moreno 877, 22nd floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: March 14, 2013. Expiration of company charter: August 28, 2087. Number of register with the Superintendence of Corporations: 801,047. Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.):126,014. Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate investment. Controlling interest on the equity: 1,205,765,014 common shares. Percentage of votes of the parent Company on the equity: 95.68%. Type of stock CAPITAL STATUS Authorized for Public Offer of Shares Subscribed, Issued and Paid up (in thousands of Ps.) Common stock with a face value ofPs. 0.1 per share and entitled to 1 vote each (*) (*)On December 18, 2012, the Superintendence of Corporations registered an amendment to the Company’s by-laws whereby it increased the face value of its shares from Ps. 0.1 to Ps. 1 each. This amendment, which was notified through the CNV, was registered under number 20,264 of Stock Companies Book 62 T°.The request for Transfer of Public Offering and Listing has been submitted and is still pending. 1 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Financial Position as of September 30, 2013 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 24 Income tax credit Derivative financial instruments 23 - Trade and other receivables 16 Investments in financial assets 17 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Derivative financial instruments 23 - Trade and other receivables 16 Investments in financial assets 17 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation 32 Legal reserve Reserve for new developments Special reserve Acquisition ofadditional interest in subsidiaries ) ) Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 24 Income tax liabilities - Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 23 Provisions 21 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 2 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the three-month periods beginning on July 1, 2013 and 2012 and ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Revenues 26 Costs 27 ) ) Gross Profit General and administrative expenses 28 ) ) Selling expenses 28 ) ) Other operating results, net 30 ) ) Profit from Operations Share of profit of associates and joint ventures Profit from Operations Before Financing and Taxation Finance income 31 Finance cost 31 ) ) Other financial results 31 Financial results, net 31 ) ) Profit Before Income Tax Income tax expense 24 ) ) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share for the period attributable to equity holders of the parent: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 3 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Legal reserve Reserve for new developments Special reserve (1) Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non- Controlling Interest Total Shareholders' Equity Balance at June 30, 2013 ) Comprehensive income for the period - Reserve for share-based compensation (Note 32) - Balance at September 30, 2013 ) Related to CNV General Resolution No. 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 4 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation Adjustment of Share Capital Share Premium Reserve for share-based compensation Legal reserve Acquisition of additional interest in subsidiaries Retained earnings Subtotal Non-Controlling Interest Total Shareholders' Equity Balance at June 30, 2012 ) Comprehensive income for the period - Reserve for share-based compensation (Note 32) - Capital contribution of non-controlling interest - Balance at September 30, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 5 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Consolidated Statements of Cash Flows for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated from operations 18 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of associates ) - Capital contributions in joint ventures 8 ) ) Acquisition of investment properties 10 ) ) Acquisition of properties, plant and equipment 11 ) ) Advance payments ) ) Acquisition of intangible assets 13 ) ) Acquisition of derivative financial instruments ) - Increase in financial assets ) ) Decrease in financial assets Net cash used in investing activities ) ) Financing activities: Capital contribution of non-controlling interest - Borrowings obtained - Payment of seller financing of shares ) - Repayment of borrowings ) ) Payments of financial leasing ) ) Acquisition of non-controlling interest - ) Dividends paid 25 ) ) Interest paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 18 Foreign exchange loss on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 6 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. The Group´s business and general information Alto Palermo S.A. (formerly Sociedad Anónima Mercado de Abasto Proveedor (SAMAP), and alternatively “Alto Palermo S.A.”, “APSA”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and holds a predominant position within the argentine market. APSA was incorporated in 1889 under the name SAMAP and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that eventually led to a corporate reorganization giving rise to the current company name and organizational structure. Our main shareholder is IRSA. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in USA’s NASDAQ. As of the end of these financial statements, we operate and hold a majority interest in a portfolio of twelve shopping centers in Argentina, six of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design and Dot Baires Shopping), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). Additionally, APSA operates, through a joint venture, La Ribera Shopping in the City of Santa Fe. Furthermore, in December 2011, we started developing our “Arcos” project, located in the neighborhood of Palermo, Autonomous City of Buenos Aires and continued working on the development of a new shopping mall in the City of Neuquén. APSA and its subsidiaries are hereinafter referred to jointly as "the Group". These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on November 11, 2013. 7 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements. Basis of preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2013 prepared in accordance with International Financial Reporting Standards (IFRS). The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. Unaudited Condensed Interim Consolidated Financial Statements corresponding to the three-month periods ended September 30, 2013 and 2012 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the three-month periods ended September 30, 2013 and 2012 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. Significant Accounting Policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2013. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2013, except for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. 8 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Comparative information The comparative information as of September 30, 2012 included in these financial statements arises from the unaudited condensed interim financial statements as of such date. Certain reclassifications of prior year information have been made to conform to the current period presentation. 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of religious festivals (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also affect the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and disposals Three-month period ended September 30, 2013 Subscription of shares of Avenida Inc. and Avenida Compras S.A. On August 29, 2013, the Group, through Torodur S.A., subscribed 3,703,704 shares of Avenida Inc. and 23,077 shares of Avenida Compras S.A., representing 26.09% and 2.10% of its outstanding capital, respectively. Additionally, Avenida Inc. owns 90.91% of Avenida Compras S.A., thus being the Group’s indirect interest in Avenida Compras of 25.81%. The amount of the transaction was Ps. 13,0 million, which has already been paid in full. The Group has a warrant to increase such equity interest up to 37.04% of the company. 9 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and disposals (Continued) Stock Purchase Option Agreement for Arcos del Gourmet S.A. On September 16, 2013, Alto Palermo S.A. (APSA) entered into an agreement with Messrs. Eduardo Giana, Pablo Bossi and Patricio Tobal whereby the latter grant to APSA an exclusive and irrevocable option to purchase 10% of the equity interest and all the related rights of Sociedad Arcos del Gourmet S.A.The term to exercise the option runs from the execution of the agreement to December 31, 2018. The stock purchase price, in the event the option is exercised, is USD 0.8 million per each percentage point of the Company’s capital stock.The option price is made up of a fixed amount of Ps. 2 million and another variable amount payable monthly, which results from applying 4.5% on the amounts accrued in each previous calendar month for rental and right of admission, net of certain expenses, from the opening of the shopping mall until the end of the lease agreement between APSA and Arcos. Transfer of Entretenimiento Universal S.A.’s shares On September 11, 2013, Entertainment Holdings S.A. (“EHSA”) sold to the Company 300 shares of stock with a face value of Ps. 1 and one voting right each, accounting for 2.5% of Entretenimiento Universal S.A.’s capital stock (“ENUSA”, a company exclusively engaged in the entertainment business and in organizing other social and corporate events), which APSA already owned indirectly. The consideration for the transfer was set at Ps. 0.001 for all shares. 5. Financial Risk Management Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreing currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. These Unaudited Condensed Interim Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the annual consolidated financial statements as of June 30, 2013. There have been no changes in the risk management or risk management policies applied by the Group since the end of the year. 10 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting The operating income from the joint businesses Nuevo Puerto Santa Fe S.A. and Quality Invest S.A. are reported under the proportional consolidation method. Under this method, the income/loss generated by joint businesses is reported in the income statement line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the income statement. Therefore, the proportional consolidation method is used by the CODM to assess and understand the return and the results of operations of these businesses as a whole. The following tables present the business segments corresponding to urban properties and investments, the Group´s main activity: Three months ended September 30, 2013 Urban properties Investments Total urban properties and investment Shopping Center Properties Offices and others Sales and developments Financial operations and others Revenues - Costs ) Gross Profit (Loss) ) 88 General and administrative expenses ) ) - ) ) Selling expenses ) ) (3 ) ) Other operating results, net ) - - 54 ) Profit (Loss) from Operations ) Share of profit of associates and joint ventures - - Segment Profit (Loss) Before Financing and Taxation ) Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Inventories - - - Investments in associates - - Total segment assets 11 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) Three months ended September 30, 2012 Urban properties Investments Shopping Center Properties Offices Sales and developments Financial Operations and others Total urban properties and investment Revenues Costs ) Gross Profit General and administrative expenses ) ) - ) ) Selling expenses ) Other operating results, net ) ) - ) Profit from Operations Share of profit of associates - - - Segment profit Before Financing and Taxation Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - - Inventories - - - Investments in associates - - - Total segment assets The following tables present reconciliation between the total results of segment operations as shown in the column “Urban properties and investments” as of September 30, 2013 and 2012, and the results of operations as per the statement of comprehensive income. The adjustments relate to the presentation of the results of operations of joint ventures on an equity-accounted basis for IFRS income statement purposes. Three months ended September 30, 2013 Total Segment reporting Adjustment for share of profit / (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit ) General and administrative expenses ) 54 ) Selling expenses ) ) Other operating results, net ) ) Profit from Operations ) Share of profit of associates and joint ventures Segment profit Before Financing and Taxation 21 12 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (continued) Three months ended September 30, 2012 Total Segment reporting Adjustment for share of profit / (loss) of joint ventures As per Statement of Income Revenues ) Costs ) ) Gross Profit ) General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) 48 ) Profit from Operations ) Share of profit of associates ) Segment profit Before Financing and Taxation ) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statement of financial position under IFRS shows the net investment in these joint ventures as a single item. September 30, 2013 Total reportable assets as per Segment Information Investment properties ) Property, plant and equipment ) Goodwill ) Inventories ) Investments in associates and joint ventures Total assets as per the Statement of Financial Position 13 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statement of financial position Panamerican Mall S.A. (PAMSA) September 30, 2013 June 30, 2013 ASSETS Total Non-current assets Total Current assets TOTAL ASSETS LIABILITIES Total Non-current liabilities Total Current liabilities TOTAL LIABILITIES NET ASSETS (i)Does not include trade and other payables and provisions. Summarized statement of comprehensive income PAMSA September 30, 2013 September 30,2012 Revenues Profit before incometax Income tax expense ) ) Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest Dividends paid to non-controlling interest - Summarized Statements of Cash Flows PAMSA September 30, 2013 September 30, 2012 Net cash generated from operating activities Net cash used in investing activities ) ) Net cash generated from / (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the year Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of the year 14 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (continued) The information above is the amount before inter-company eliminations. 8. Interests in joint ventures As of June 30, 2013, the joint ventures of the Group were Quality Invest S.A., Nuevo Puerto Santa Fe S.A. (“NPSF”) and EHSA. As of September 30, 2013, the joint ventures of the Group are Quality Invest S.A., NPSF, and EHSA y ENUSA (indirectly through an investment in EHSA) (see Note 4). The shares in these joint ventures are not publicly traded. On November 29, 2012, the Company acquired shares of common stock, representing 50% of the capital stock and votes of EHSA. On September 25, 2013, Sociedad Rural Argentina (SRA), La Rural de Palermo S.A. (LRPSA), Boulevard Norte S.A. (BNSA), Ogden Argentina S.A. (OASA), EHSA, ENUSA and La Rural S.A. (LRSA) executed a joint venture agreement and a shareholder’s agreement mostly amending certain provisions set forth in prior agreements. The Company is now in the process of assessing any potential effect on the preliminary allocation of the purchase price of said acquisition. Changes in the Group’s investments in joint ventures for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Acquisition of joint ventures Capital contribution Dividends paid - ) Share of profit / (loss), net ) End of the period / year (1)Includes (Ps. 22) as of September 30, 2013, related to the interest in ENUSA. See Note 21. (2)See Note 4. 15 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Interests in associates As of June 30, 2013, the investment in associates of the Group was Tarshop S.A. During the present period the Group has acquired shares in associates Avenida Inc. and Avenida Compras S.A. (see Note 4). Consequently, as of September 30, 2013 the investments in associates are Tarshop S.A., Avenida Inc. and Avenida Compras S.A. Changes in the Group’s investment in associates for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Acquisition of associates - Share of profit, net End of the period / year Investment properties Changes in the Group’s investment properties for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions Disposal of unused assets - ) Sales - ) Depreciation charge (i) (Note 28) ) ) End of the period / year (i) As of September 30, 2013, depreciation charges of investment property were included in “Costs” for Ps. 28,819 in the Unaudited Statement of Income (Note 28). The following amounts have been recognized in the unaudited statement of income: September 30, 2013 September 30, 2012 Rental and service income Costs of property operations ) ) 16 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Investment properties(Continued) Properties under development mainly comprise works in Shopping Neuquén S.A. and Arcos del Gourmet S.A. As ofSeptember 30, 2013andJune 30, 2013the amountof works inShopping NeuquénS.A.amounted toPs. 51,014andPs. 43,138, respectively. The worksinArcosdel GourmetS.A.as ofSeptember 30, 2013andJune 30, 2013amounted toPs. 185,389andPs. 136,313, respectively. As of September 30, 2013 contractual obligations mainly correspond to constructions related with both projects. Shopping NeuquénS.A. contractual obligations amounted toPs. 205million andis estimatedthat the projectwill be completed onSeptember 2014.Arcosdel GourmetS.A.contractual obligationsamounted to Ps.234 millionand is expectedthat the projectwill be completedon December 2013. Property, plant and equipment, net Changes in the Group’s property, plant and equipment for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions Disposals ) (3 ) Depreciation charges (i) (Note 28) ) ) End of the period / year (i) As of September 30, 2013, depreciation charges were included in “Costs” for Ps. 1,913, in “General and administrative expenses” for Ps. 145 and in “Selling expenses“ for Ps. 18, in the Unaudited Statement of Income (Note 28). Trading properties Changes in the Group’s trading property for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions - 19 Disposals (i) - ) End of the period / year (i) Corresponds to the sale of housing units (apartments and parking spaces) of plot 2G of Torres Rosario. 17 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Intangible assets Changes in the Group’s intangible assets for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 was as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions 68 Amortization charge (i) (Note 28) ) ) End of the period / year (i) As of September 30, 2013, amortization charge is included in “Costs” for Ps. 141, in the Statements of Income (Note 28). Inventories Company’s inventories as of September 30, 2013 and June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Current Materials and others items of inventories Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on quoted prices in active markets for identical financial assets or liabilities that the Group can refer to year-end. A market is deemed active if transactions take place with sufficient frequency and in sufficient quantity for price information to be available on an ongoing basis. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds and mortgage bonds for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. 18 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category (Continued) In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. The financial instruments the Group has allocated to this level comprise derivative financial instruments. In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no observable market data are available. The inputs used reflect the Group’s assumptions regarding the factors which market players would consider in their pricing The Group uses the best available information for this, including internal company data. As of September 30, 2013, the Company has determined that Arcos del Gourmet S.A.’s stock option is a Level 3 financial instrument and is currently estimating its fair value, to be updated in the next accounting period. The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level 3 instruments. The team directly reports to the Chief Financial Officer (CFO). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. Since June 30, 2013, there have been no transfers between the several tiers used in estimating the fair value of the Group’s financial instruments, or reclassifications among their respective categories. The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of September 30, 2013 and June 30, 2013 and their allocation to the different levels of the fair value hierarchy: September 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Don Mario SGR - - - Mutual funds - - - Derivative financial instruments - - Government bonds - - - Bonds issued by Banco Macro - - - Mortgage bonds - - Total assets 19 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category (Continued) September 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments - - Total liabilities - - June 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Don Mario SGR - - - Mutual funds - - - Bonds issued by Banco Hipotecario - - - Government bonds - - - Bonds issued by Banco Macro - - - Mortgage bonds - - Total assets - - June 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments - - Total liabilities - - When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign-currency contracts Present value method Theoretical price Money market curve; Interest curve. Foreign exchange curve. Arcos del Gourmet S.A. purchase option Costs - - 20 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables The following table shows the amounts of trade and other receivables as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Non-current Consumer financing receivables - Leases and services receivables Properties sales receivables (i) Less: provision for impairment of trade receivables ) ) Total Non-current trade receivables Prepayments VAT receivables Other tax receivables 42 93 Loans - Total Non-current other receivables Total Non-current trade and other receivables Current Consumer financing receivables Leases and services receivables Deferred checks received Debtors under legal proceedings Properties sales receivables (i) Less: Provision for impairment of trade receivables ) ) Total Current trade receivables Prepayments VAT receivables Loans Other tax receivables Advance payments Others Less: provision for impairment of trade receivables ) ) Total Current other receivables Related parties (Note 33) Total Current trade and other receivables Total trade and other receivables (i) Property sales receivables primarily comprise the sale of trading properties and investment properties. 21 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables (Continued) Movements on the Group’s provision for impairment of trade receivables are as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions (Note 28) Unused amounts reversed (Note 28) ) ) Receivables written off - ) Used during the period / year ) ) End of the period / year The creation and release of provision for impaired receivables has been included in “Selling expenses” in the statement of income (Note 28). Amounts charged to the provision account are generally written off, when there is no expectation of recovering additional cash. Investments in financial assets The following table shows the amounts of investments in financial assets as of September 30, 2013 and July 30, 2013: September 30, 2013 June 30, 2013 Non-current Financial assets at fair value through profit or loss Investment in equity securities in TGLT Don Mario SGR Financial assets at amortized cost Non-convertible notes (Note 33) Total Non-current Current Financial assets at fair value through profit or loss Mutual funds Bonds issued by Banco Macro Mortgage bonds (Note 33). Bonds issues by Banco Hipotecario (Note 33). - Don Mario SGR Government bonds Financial assets at amortized cost Non-convertible notes (Note 33) Total Current Total investments in financial assets 22 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash and cash equivalents information The following table shows the amounts of cash and cash equivalents as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Cash at bank and on hand Time deposits in local currency Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the three-month periods ended September 30, 2013 and 2012. Note September 30, 2013 September 30, 2012 Profit for the period Adjustments for: Income tax expense 24 Depreciation and amortization 28 Disposal of unused properties, plant and equipment 11 36 - Gain from purchase of companies 12 - Gain from disposal of investment properties - ) Provision for directors’ fees Long-term incentive program reserve 32 (Loss) / gain from derivative financial instruments 31 ) Changes in fair value of financial assets through profit or loss 31 ) ) Financial results, net Doubtful accounts, net 28 ) Provisions, net Share of profit of associates and joint ventures 8 and 9 ) ) Unrealized foreign exchange loss ) ) Changes in operating assets and liabilities: Decrease / (increase) in inventories 14 ) Decrease in trading properties 12 - Decrease in trade and other receivables 16 Increase in trade and other payables 19 Decrease in payroll and social security liabilities 20 ) ) Uses in provisions 21 ) ) Net cash generated from operating activities before income tax paid 23 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other payables The following table shows the amounts of trade and other payables as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Non-current Rent and service payments received in advance Admission rights Guarantee deposits Total Non-current trade payables Tax payment plans Deferred income Others 47 - Total Non-current other payables Related parties (Note 33) 12 Total Non-current trade and other payables Current Trade payables Accrued invoices Customer advances Rent and service payments received in advance Admission rights Guarantee deposits Total Current trade payables VAT payables Withholdings payable Other tax payables Other income to be accrued Tax payment plans Dividends Others Total Current other payables Related parties (Note 33) Total Current trade and other payables Total trade and other payables 24 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities The following table shows the amounts of payroll and social security liabilities as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Current Provision for vacation, bonuses and others Social security payable Others 11 11 Total payroll and social security liabilities Provisions The following table shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Investments in joint ventures (*) Total At June 30, 2013 - Increases 22 Decreases ) - ) Used during the period ) - ) At September 30, 2013 22 (*)Correspond to equity interests in joint ventures with negative equity. Breakdown of current and non-current provisions is as follows: September 30, 2013 June 30, 2013 Non-current Current 25 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings Book value Secured/ unsecured Currency Rate Effective interest rate % Nominal value September 30, June 30, Non-current APSA ON Series I due 2017 Unsecured USD Fixed % Seller financing Soleil Factory (i) Secured USD Fixed 5 % Syndicated loans (iii) Unsecured Ps. Fixed - Finance leases Secured USD Fixed % Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed % Non-current borrowings Current APSA ON Series I due 2017 Unsecured USD Fixed % Seller financing Soleil Factory (i) Secured USD Fixed 5 % Seller financing - Arcos del Gourmet S.A. (ii) Unsecured USD Fixed % Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed % Syndicated loans (iii) Unsecured Ps. Fixed - Bank overdrafts (v) Unsecured Ps. Floating - - Finance leases Secured USD Fixed % Current borrowings Total borrowings (i) Seller financing Soleil Factory (investment property) Mortgage financing of USD 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing Arcos del Gourmet S.A. (intangible assets). (iii) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 33). (iv) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments starting in December 2013. (v) Granted by diverse financial institutions. They accrue interest rates ranging from 16.75% to 19.5% annually, and are due within a maximum term of 3 months from the closing date of each fiscal year. 26 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative financial instruments The following table shows the derivative financial instruments as of September 30, 2013 and June 30, 2013: September 30, 2013 June 30, 2013 Assets Non-current Stock purchase option for the shares of Arcos del Gourmet S.A. (Note 4) - Total non-current derivative financial instruments - Current Foreign-currency contracts - Total current derivative financial instruments - Total derivative financial instruments - Liabilities Current Foreign-currency contracts Total current derivative financial instruments Total derivative financial instruments Current and deferred income tax The details of the provision for the Group’s income tax as of September 30, 2013 and 2012 are as follows: September 30, 2013 September 30, 2012 Current income tax Deferred income tax ) Income tax expense The statutory tax rates in the countries where the Group operates for all of the years presented are: Tax jurisdiction Income tax rate Argentina 35% Uruguay 25% 27 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Current and deferred income tax (Continued) Deferred income tax (broken down into assets and liabilities) during the period ended September 30, 2013 and the fiscal year ended June 30, 2013 is the following: Deferred income tax assets Tax loss carry-forwards Trade and other payables Others Trading properties Total At June 30, 2013 Charged / (credited) to the statement of income ) At September 30, 2013 Deferred income tax liabilities Investment properties Trade and other receivables Others Investments Total At June 30, 2013 ) Charged / (credited) to the statement of income ) ) ) At September 30, 2013 ) The Group did not recognize deferred income tax assets of Ps. 3,146 and Ps. 2,717 as of September 30, 2013 and June 30, 2013, respectively. Concerning the losses recorded mainly by their subsidiaries Arcos, Shopping Neuquén and Conil – all of them currently conducting shopping mall development projects— they may be offset against future taxable income in the amount of Ps. 2,083, Ps. 1,005 and Ps. 58, respectively. Although management estimates that, once operational, the business will generate sufficient income, pursuant to IAS 12, management has determined that, as a result of the recent loss history and the lack of verifiable and objective evidence due to the subsidiary’s limited operating history, there is sufficient uncertainty as to the generation of sufficient income to be able to offset the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. Below there is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on the Profit Before Income Tax for the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Tax calculated at the tax rates applicable to profits in the respective countries Tax effects of: Non-taxable items - Share of profit of associates and joint ventures ) ) Others Income tax expense 28 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. See Note 34. Dividends paid in the period The dividends paid during the period ended September 30, 2013 pertaining to distributions authorized for fiscal year amounted to Ps. 6,060. Revenues For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30,2012 Base rent Contingent rent Admission rights Parking fees Averaging of scheduled rent escalation Letting fees Management fees Expenses and collective promotion fund Others Total rental and service income Sale of trading properties - Total sale of properties - Other revenues from consumer financing Total other revenues from consumer financing Total Group revenue 29 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Costs For the three-month periods ended September 30, 2013 and 2012: September 30,2013 September 30,2012 Service charge expense and other operating costs Total cost of property operations Cost of sale of trading properties Total cost of trading properties Other costs from consumer financing 96 Total other costs from consumer financing 96 Total Group costs 30 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature For the three-month period ended September 30, 2013: Costs Charges for services and other operating cost Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses - - Maintenance, security, cleaning, repairs and others - 28 Depreciation and amortization - - 18 Advertising and other selling expenses - - - Taxes, rates and contributions 50 - 31 Directors´ fees - Fees and payments for services - 93 Leases and expenses - 33 Impairment of receivables (charge and recovery) - ) ) Others - 3 20 Total expenses by nature 96 31 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the three-month period ended September 30, 2012: Costs Charges for services and other operating cost Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses 31 2 Maintenance, security, cleaning, repairs and others 21 48 Depreciation and amortization - - 30 Advertising and other selling expenses - - - Taxes, rates and contributions 59 - 33 Directors´ fees - Fees and payments for services 1 Leases and expenses - 58 Cost of sale of properties - Impairment of receivables (charge and recovery) - Others - - 54 Total expenses by nature 32 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Salaries, bonuses and social security costs Shared-based compensation Employee costs Other operating results, net For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Lawsuits and other contingencies (Note 21) ) ) Donations ) ) Others ) Total Other operating results, net ) ) Financial results, net For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Finance income: - Interest income - Foreign exchange - Gain from repurchase of Non-Convertible Notes - 42 Finance income Finance costs - Interest expense ) ) - Foreign exchange ) ) - Other finance costs ) ) Subtotal financial costs ) ) Less: Capitalized finance costs Finance costs ) ) Other financial results: - Fair value gains of financial assets at fair value through profit or loss - Gain / (loss) from derivative financial instruments ) Other financial results Total financial results, net ) ) 33 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share-based compensation Equity Incentive Plan The Group incurred a charge of Ps. 4,690 and Ps. 1,368 for the three-month periods ended on September 30, 2013 and 2012, respectively, related to the awards granted under the equity incentive plan, and 1,356,520 shares were granted. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2013. 34 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of September 30, 2013: Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Current Derivative financial instruments Direct parent company IRSA Inversiones y Representaciones Reimbursement of expenses - - 7 - ) - - - Sociedad Anónima (IRSA) Non-Convertible notes - Share-based payments - - 72 - ) - - - Borrowings - Total direct parent company - ) - - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - - 7 - ) - - - Corporate services - ) - - - Share-based payments - Non-Convertible notes - Total direct parent company of IRSA - ) - - - Associates of APSA Tarshop S.A. Reimbursement of expenses - Leases and/or rights of spaces’ use - - - ) ) - - - Total associates of APSA - - ) ) - - - Joint ventures of APSA Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - - ) - - - Management fees - Leases’ collections - ) - - - Leases and/or rights of spaces’ use - ) - - - Quality Invest S.A. Reimbursement of expenses - - 50 - Management fees - - 23 - Total joint ventures of APSA - - - ) - - - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - Nuevas Fronteras S.A Reimbursement of expenses - - 28 - ) - - - Solares de Santa María S.A. Reimbursement of expenses - - 5 - Puerto Retiro S.A. Reimbursement of expenses - - 2 - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - - 72 - E-Commerce Latina S.A. Reimbursement of expenses - - 1 - Total subsidiaries of IRSA - - - ) - - - 35 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Current Derivative financial instruments Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - 77 - (9 ) - - - FyO Trading S.A. Reimbursement of expenses - - 2 - Total subsidiaries of Cresud - - 79 - (9 ) - - - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - ) - - - Leases and/or rights of spaces’ use - Mortgage bonds - Borrowings - ) ) - Foreign-currency contracts - ) Total associates of IRSA - - ) Joint ventures of IRSA Cyrsa S.A. Reimbursement of expenses - - 51 - Total joint ventures of IRSA - - 51 - Other related parties Boulevard Norte S.A. Reimbursement of expenses - - 42 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - 85 - (5 ) - - - Estudio Zang, Bergel & Viñes Legal services - - 10 - ) - - - Advances - - 3 - Fundación Museo de los Niños Reimbursement of expenses - - 99 - (5 ) - - - Leases and/or rights of spaces’ use - Fundación IRSA Reimbursement of expenses - - 14 - Inversiones Financieras del Sur Reimbursement of expenses - (4 ) - - - Total other related parties - - - ) - - - Directors Directors Fees - - - ) ) - - - Reimbursement of expenses - ) - - - Guarantee deposits - - - ) - Total directors - - - ) ) - - - Total ) 36 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2013: Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Representaciones Sociedad Reimbursement of expenses - ) - - Anónima (IRSA) Non-Convertible notes - Corporate services - ) - - Share-based payments - - 72 - ) - - Management collections - Borrowings - Total direct parent company - ) - - Direct parent company of IRSA - - Cresud S.A.C.I.F. y A. Reimbursement of expenses - - 7 - ) - - Corporate services - ) - - Share-based payments - Non-Convertible notes - Total direct parent company of IRSA - ) - - Associates of APSA Tarshop S.A. Reimbursement of expenses - - - (1 ) - - Total associates of APSA - - - (1 ) - - Joint ventures of APSA Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - - ) - - Leases’ collections - - 12 - ) - - Leases and/or rights of spaces’ use - ) - - Management fees - Quality Invest S.A. Reimbursement of expenses - - 51 - Management fees - - 46 - Borrowings - Total joint ventures of APSA - - - ) - - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel services - Nuevas Fronteras S.A Reimbursement of expenses - - 28 - ) - - Solares de Santa María S.A. Reimbursement of expenses - - 5 - Puerto Retiro S.A. Reimbursement of expenses - - 2 - Baicom Networks S.A. Reimbursement of expenses - - 2 - IRSA International LLC Reimbursement of expenses - - 67 - E-Commerce Latina S.A. Reimbursement of expenses - - 1 - Total subsidiaries of IRSA - - - ) - - 37 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Non-current Investments in financial assets Current Investments in financial assets Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - 36 - (6 ) - - FyO Trading S.A. Reimbursement of expenses - - 9 - Total subsidiaries of Cresud - - 45 - (6 ) - - Associates of IRSA - - Banco Hipotecario S.A. Reimbursement of expenses - - - ) - - Leases and/or rights of spaces’ use - - 10 - Non-Convertible notes - Mortgage bonds - Borrowings - ) ) Total associates of IRSA - - ) ) ) Joint ventures of IRSA - - Cyrsa S.A. Reimbursement of expenses - - 84 - ) - - Total joint ventures of IRSA - - 84 - ) - - Other related parties Boulevard Norte S.A. Reimbursement of expenses - - 29 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - 88 - (5 ) - - Estudio Zang, Bergel & Viñes Legal services - - 10 - ) - - Fees - ) Advances - - 3 - Fundación Museo de los Niños Reimbursement of expenses - - - ) - - Leases and/or rights of spaces’ use - Fundación IRSA Reimbursement of expenses - - 13 - (1 ) - - Inversiones Financieras del Sur Reimbursement of expenses - (3 ) - - Total other related parties - - - ) - - Directors - - Directors Fees - ) - - Reimbursement of expenses - ) - - Guarantee deposits - - - ) - - - Total directors - - - ) ) - - Total ) 38 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2013: Related party Corporate services Fees Financial operations Donations Leases and/or rights of use Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - - ) Total direct parent company - - - ) Direct parent company of IRSA Cresud S.A.C.I.F. y A. ) - - - Total direct parent company of IRSA ) - - - Associates of APSA Tarshop S.A. - Total associates of APSA - Other related parties Estudio Zang, Bergel & Viñes - ) - - - Fundación IRSA - - - ) - Hamonet S.A. - ) Isaac Elsztain e hijos S.A. - ) Total other related parties - ) - ) ) Directors Directors - ) - - - Total directors - ) - - - Joint ventures of APSA Quality Invest S.A. - 54 - - - Nuevo Puerto Santa Fe S.A. - - - ) Total joint ventures of APSA - - - ) Associates of IRSA Banco Hipotecario S.A. - - ) - Total associates of IRSA - - ) - Total ) 39 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2012: Related party Corporate services Fees Financial operations Donations Leases and/or rights of use Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima - - ) - ) Total direct parent company - - ) - ) Direct parent company of IRSA Cresud S.A.C.I.F. y A. ) - - - Total direct parent company of IRSA ) - - - Associates of APSA Tarshop S.A. - Total associates of APSA - Other related parties Estudio Zang, Bergel & Viñes - ) - - - Fundación IRSA - - - ) - Hamonet S.A. - ) Isaac Elsztain e hijos S.A. - ) Total other related parties - ) - ) ) Directors Directors - ) - - - Total directors - ) - - - Joint ventures Quality Invest S.A. - 54 25 - - Nuevo Puerto Santa Fe S.A. - 86 - - - Total joint ventures - 25 - - Associates of the parent companies Banco Hipotecario S.A. - - 22 - 98 Total associates of the parent companies - - 22 - 98 Total ) 40 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent events Ordinary and Extraordinary Shareholders’ meeting On October 31, 2013, the Company’s Annual Shareholders’ Meeting corresponding to fiscal year ended June 30, 2013, in order to consider and approve the following, among other things: (i) analysis of the provisions set forth in Ruling No.609/ 2012 of the National Securities Commission (CNV) and setting up of a special reserve under Shareholder’s Equity. Deciding that (a) a special reserve be set up under Shareholder’s Equity reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS, and the balance at closing of retained earnings disclosed in the last financial statements prepared under the previously effective accounting standards; (ii) treatment to be afforded to the account “Retained Earnings” and consideration of a total reversal of the account "Reserve for new projects”, both as of June 30, 2013. The Shareholders’ Meeting resolved by majority vote the complete reversal of the accounts “Retained Earnings” and “Reserve for new projects” , and use the proceeds of such accounts to pay out dividend in cash and to increase the "Statutory Reserve”; (iii) treatment and allocation of the income for the year ended as of June 30, 2013, which amounted to a profit of Ps. 330,098 and consideration of a dividend payout for the year in cash and/or in kind for up to Ps.167,522, considering the interim dividend of Ps. 166,500 already approved on May 3, 2013. The Meeting resolved by majority vote to (a) ratify the interim dividend approved by the Meeting of Shareholders held on May 3, 2013 in an amount of Ps. 166,500; (b) allocate the amount of Ps. 167,522 to pay out cash dividends; (c) appropriate Ps. 4 to “Statutory Reserve”; (iv) consideration of the Boards’ and Statutory Audit Committee’s performances. Both performances were approved; (v) update of the share services contract report. The Board’s management in relation to the Master Agreement for corporate service sharing, its amendments and addenda, were approved; (vi) consideration of the merger with Apsamedia S.A. as well as the letter of intent prior to the merger and other documents. It was unanimously resolved by the meeting to adjourn it until November 28, 2013. Forward Transactions In October, Alto Palermo S.A. and Banco Hipotecario S.A. carried out US-dollar forward transactions as per the following detail: Buyer Seller Asset Amount Term Price Date of Execution Settlement Alto Palermo S.A. Banco Hipotecario S.A. USD 5 million 10/01/2013 01/31/2014 Alto Palermo S.A. Banco Hipotecario S.A. USD 5 million 10/01/2013 01/31/2014 41 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report To the Shareholders, President and Board of Directors of Alto Palermo S.A. (APSA) C.U.I.T.: 30-52767733-1 Legal address: Moreno 877 - 22° floor - Autonomous City of Buenos Aires 1. We have reviewed the accompanying unaudited condensed interim consolidated statement of financial position of Alto Palermo S.A. (APSA) and its subsidiaries as of September30,2013, and the related unaudited condensed interim consolidated statements of comprehensive income, unaudited condensed interim consolidated statements of changes of shareholders’ equity for three-month period ended September 30,2013 and unaudited condensed interim consolidated statements of cash flows for the three-month period ended September 30,2013 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June30,2013 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Financial Reporting Standards. The IFRS as issued by the International Accounting Standard Board were adopted as accounting standards by the Argentine Federation of Professional Councils in Economic Sciences and incorporated by the National Securities Commission to its regulations. Therefore, the Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Accounting Standard 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the FACPCE for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 42 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report (Continued) 4. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements have not been prepared in all material respects in accordance with IAS 34. 5. In accordance with current regulations, we hereby inform that : a) the unaudited condensed interim consolidated financial statements of Alto Palermo S.A. (APSA) are recorded in the "Inventory and Balance Sheet Book" and carried in all formal respects in conformity with legal requirements, and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of Alto Palermo S.A. (APSA) arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; d) at September 30, 2013, the debt of Alto Palermo S.A. (APSA) owed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps.4,134,157, which was not callable at that date. Autonomous City of Buenos Aires, November 11, 2013 PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 30 Marcelo Héctor Fuxman Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 134 Fº 85 43 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Financial Statements as of September 30, 2013 and for the three-month periods ended September 30, 2013 and 2012 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Statements of Financial Position as of September 30, 2013 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nota ASSETS Non-Current Assets Investment properties 7 Property, plant and equipment 8 Trading properties 9 Intangible assets 10 Investments in subsidiaries, associates and joint ventures 6 Derivative financial instruments 20 - Trade and other receivables 13 Investments in financial assets 14 Total Non-Current Assets Current Assets Trading properties 9 Inventories 11 Derivative financial instruments 20 - Trade and other receivables 13 Investments in financial assets 14 Cash and cash equivalents 15 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation 29 Legal reserve Reserve for new developments Special Reserve Acquisition ofadditional interest in subsidiaries ) ) Retained earnings TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 16 Borrowings 19 Deferred income tax liabilities 21 Income tax liabilities - Other liabilities 6 Provisions 18 Total Non-Current Liabilities Current Liabilities Trade and other payables 16 Income tax liabilities Payroll and social security liabilities 17 Borrowings 19 Derivative financial instruments 20 Provisions 18 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 1 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Statements of Comprehensive Income for the three-month periods beginning on July 1, 2013 and 2012 and ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nota Revenues 23 Costs 24 ) ) Gross Profit General and administrative expenses 25 ) ) Selling expenses 25 ) ) Other operating results, net 27 ) ) Profit from Operations Share of profit of subsidiaries, associates and joint ventures 6 Profit from Operations Before Financing and Taxation Finance income 28 Finance cost 28 ) ) Other financial results 28 Financial results, net 28 ) ) Profit before Income Tax Income tax expense 21 ) ) Profit for the period Total Comprehensive Income for the period Profit per share for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 2 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share capital Inflation adjustment of share capital Share premium Reserve for share-based compensation Legal reserve Reserve for new developments Special Reserve (1) Acquisition of additional interest in subsidiaries Retained earnings Total Shareholders’ Equity Balance at June 30, 2013 ) Comprehensive income for the period - Reserve for share-based compensation (Note 29) - Balance at September 30, 2013 ) Corresponding to General Resolution 609/12 of the National Securities Commission. See note 32. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 3 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share capital Inflation adjustments of share capital Share premium Reserve for share-based compensation Legal reserve Acquisition ofadditional interest in subsidiaries Retained earnings Total Shareholders’ Equity Balance at June 30, 2012 ) Comprehensive income for the period - Reserve for share-based compensation (Note 29) - Balance at September 30, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 4 Alto Palermo S.A. (APSA) Unaudited Condensed Interim Separate Statements of Cash Flows for the three-month periods ended September 30, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated from operations 15 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of investment properties 7 ) ) Acquisition of property, plant and equipment 8 ) ) Acquisition of intangible assets 10 ) ) Increase in financial assets ) ) Decrease in financial assets Loans granted to associates and joint ventures ) ) Loans repayments received from associates and joint ventures - Advance payments ) ) Acquisition of derivative financial instruments ) - Irrevocable contributions in subsidiaries ) ) Proceeds from merger with Apsamedia S.A. - Long-term incentive program in subsidiaries ) ) Net cash used in investing activities ) ) Financing activities: Repayments of borrowings ) ) Payment of seller financing of shares ) - Proceeds of borrowings granted by related parties - Dividends paid ) ) Interest paid ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period 15 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period 15 The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Alto Palermo S.A. (APSA) By: /s/Saul Zang Saul Zang Vice - President I acting as President 5 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information Alto Palermo S.A. (APSA) (“APSA”) (ex Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) and alternatively “Alto Palermo S.A.”, “APSA” or “the Company”), is an argentine real estate company primarily dedicated to property, leasing, management, development, operation and acquisition of productive shopping centers, with a leading position in the market. The main objective of the Company consists on the ownership, acquisition, development, leasing, administration and operation of shopping centers. APSA was founded in 1889 as Sociedad Anónima Mercado de Abasto Proveedor (SAMAP) and, up to 1984, was the principal operator in fresh products market of Ciudad Autónoma de Buenos Aires. As of September 30, 2013, we operate and hold a majority interest in a portfolio of ten shopping centers in Argentina, four of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo and Patio Bullrich), two in Buenos Aires Province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on November 11, 2013. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation The Unaudited Condensed Interim Separate Financial Statements have been prepared in accordance with Technical Resolution No. 26 (RT 26) of the Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym) and with IAS 34 “Interim Financial Reporting”. These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2013. The Unaudited Condensed Interim Separate Financial Statements are presented in thousands of Argentine Pesos. The Unaudited Condensed Interim Separate Financial Statements corresponding to the three-month periods ended September 30, 2013 and 2012 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. The Company’s three-month periods ended September 30, 2013 and 2012 results do not necessarily reflect the proportion of the Company’s full-year results. 6 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Significant Accounting Policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied in the preparation of the information under Technical Resolution No. 26 as of June 30, 2013. The principal accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of the Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management in applying the Company’s accounting policies and the main sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2013. Merger with Apsamedia S.A. On September 16, 2013, the Company entered into a pre-merger commitment with its wholly-owned subsidiary Apsamedia S.A. whereby Apsamedia would be merged into the Company. See Note 33. The following table shows a summary of the effect that Apsamedia S.A.'s merge would have had on the Balance Sheets as of June 30, 2013. Caption Issued financial statements as of 06.30.13 Ps. Apsamedia S.A. as of 06.30.13 Ps. Eliminations / Reclassifications as of 06.30.13 Ps. Financial statements considering the merge as of 06.30.13 Ps. Non-current assets ) Current assets ) Total Assets ) Non-current liabilities ) Current liabilities ) Total liabilities ) Shareholders’ Equity ) 7 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) The following table shows a summary of the effect that Apsamedia S.A.'s merge would have had on the Statements of Comprehensive Income and Cash Flows as of September 30, 2012. Caption Issued financial statements as of 09.30.12 Ps. Apsamedia S.A. as of 09.30.12 Ps. Eliminations / Reclassifications as of 09.30.12 Ps. Financial statements considering the merge as of 09.30.12 Ps. Revenues ) Costs ) ) ) Gross Profit - Profit from Operations - Profit for the Period ) Net cash generated from operating activities ) Net cash used in investing activities ) Net cash used in financing activities ) - Comparative information The comparative information at September 30, 2012 included in these financial statements arises from the unaudited condensed interim separate financial statements as of such date. Certain reclassifications of prior year information have been made to conform to the current period presentation. 3. Seasonal effects on operations See seasonal effects on operations in Note 3 to the Unaudited Condensed Interim Consolidated Financial Statements. 4. Acquisitions and disposals See acquisitions and sales in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. 8 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Financial Risk Management Financial risks The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Condensed Interim Separate Financial Statementsdo not include all the information and disclosures corresponding to financial risk management, so they should be read together with the annual separated financial statements as of June 30, 2013. There have been no significant changes in the risk management or risk management policies applied by the Company since the end of the annual fiscal year. 6. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. Set out below is the summarized financial information for each subsidiaries, associates and joint ventures for the three-month period ended September 30, 2013 and for the year ended June 30, 2013: September 30, June 30, Beginning of the period / year Acquisitions Capital contribution Deletions as a result of merger with Apsamedia (Note 33) ) - Profit - sharing Financial cost capitalized Dividends distribution - ) Long-term incentives program in subsidiaries End of the period / year Includes Ps. (10,295) and Ps. (13,272) as of at September 30, 2013, and June 30, 2013 respectively, in relation to the equity interest in Fibesa S.A. and Ps. (22) as of at September 30, 2013, in relation to the equity interest in Entretenimiento Universal S.A See acquisitions of joint venture in Note 4 to the Unaudited Condensed Interim Consolidated Financial Statements. 9 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Investment properties Changes in the Company’s investment properties for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions Disposals - ) Disposals of unused assets - ) Depreciation charges (i) (Note 25) ) ) End of the period / year (i) As of September 30, 2013, depreciation charges are included within “Costs” for an amount of Ps. 21,251, in the statements of income (Note 25). The following amounts have been recognized in the statement of income: September 30, 2013 September 30, 2012 Rental and service income Cost of property operations ) ) 8. Property, plant and equipment Changes in the Company’s property, plant and equipment for the three-month period ended September 30, 2013 and for the year ended June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions Additions as a result of the merger 72 - Accumulated depreciation on merger additions (5 ) - Disposals ) (3 ) Depreciation charge (i) (Note 25) ) ) End of the period / year (i) As of September 30, 2013, depreciation charges are included within “Costs” for an amount of Ps. 1,701, in “General and administrative expenses” for an amount of Ps. 135 and in “Selling expenses“ for an amount of Ps. 18 in the Statement of Income (Note 25). 10 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9. Trading properties Changes in the Company’s trading property for the three month period ended September 30, 2013 and for the year ended June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions - 19 Disposals (i) - ) End of the period / year (i) Corresponds to the sale of housing units (apartments and parking spaces) of plot 2G of Torres Rosario. Intangible assets Changes in the Company’s intangible assets for the three month period ended September 30, 2013 and for the year ended June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Beginning of the period / year Additions 69 Amortization charge (i) (Note 25) ) ) End of the period / year (i) As of September 30, 2013, amortization charge is included within “Costs” for an amount of Ps. 133, in the statements of income (Note 25). Inventories Company’s inventories as of September 30, 2013 and June 30, 2013 were as follows: September 30, 2013 June 30, 2013 Current Materials and others items of inventory Total inventories 11 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category Determination of fair values See determination of the fair value of the Company in Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables present the Company’s financial assets and financial liabilities that are measured at fair value as of September 30, 2013 and June 30, 2013 and their allocation to the fair value hierarchy: September 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT S.A. - - - Don Mario SGR. - - - Mutual funds - - - Government bonds - - - Derivative financial instruments - Total assets September 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments - - Total liabilities - - June 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT S.A. - - - Don Mario SGR. - - - Mutual funds - - - Government bonds - - Total assets - - June 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments - - Total liabilities - - 12 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from Note 15 to the Unaudited Condensed Interim Consolidated Financial Statements. Trade and other receivables The following table shows the Company´s trade and other receivables as of September 30, 2013 and June 30, 2013: September 30,2013 June 30, 2013 Non-current Leases and services receivable Property sales receivable Less: provision for impairment of trade receivables ) ) Non-current trade receivables Prepayments Others 19 16 Non-current other receivables Related parties (Note 30) Non-current trade and other receivables Current Leases and services receivable Consumer financing receivable - Deferred checks received Debtors under legal proceedings Property sales receivable Less: provision for impairment of trade receivables ) ) Current trade receivables Loans Prepayments Other tax receivables Advance payments Others Less: provision for impairment of other receivables ) ) Current other receivables Related parties (Note 30) Current trade and other receivables Total trade and other receivables 13 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables (Continued) Movements on the Company’s provision for impairment of trade receivables were as follows: September 30,2013 June 30, 2013 Beginning of the period / year Additions as a result of the merger - Additions (Note 25) Recoveries (Note 25) ) ) Used during the period / year ) ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 25). Amounts charged to the provision account are generally written off, when there is no expectation of recovery. Investments in financial assets The following table shows the Company´s investments in financial assets as of September 30, 2013 and June 30, 2013: September 30,2013 June 30, 2013 Non-current Financial assets through profit or loss Investment in equity securities in TGLT S.A. Don Mario SGR. Financial assets at amortized cost: Non-Convertible Notes (Note 30) - Total Non-current Current Financial assets through profit or loss Mutual funds 7 Government bonds Don Mario SGR. Financial assets at amortized cost: Non-Convertible Notes (Note 30) - Total Current Total investments in financial assets 14 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash and cash equivalents information The following table shows the Company´s amounts of cash and cash equivalents as of September 30, 2013 and June 30, 2013: September 30,2013 June 30, 2013 Cash at bank and on hand Time deposits Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows generated by the Company’s operations for the three-month periods ended September 30, 2013 and 2012. Note September 30, 2013 September 30, 2012 Profit for the Period Adjustments for: Income tax expense 21 Depreciation and amortization 25 Disposal of unused property, plant and equipment 8 36 - Gain from purchase of companies 6 12 - Gain from disposal of trading properties 9 - ) Provision for Directors’ fees Long-term incentive program reserve 29 (Gain) / Loss from derivative financial instruments 28 ) Gain from changes in fair value of financial assets through profit or loss 28 ) ) Financial results, net Impairment of receivables, net 13 14 Provisions 18 Share of profit of subsidiaries, associates and joint ventures 6 ) ) Cash and cash equivalents’ unrealized foreign exchange ) ) Changes in operating assets and liabilities: Decrease / (Increase) in inventories 11 ) Decrease in trading properties 9 - Decrease / (Increase) in trade and other receivables 13 ) Increase in trade and other payables 16 Decrease in payroll and social security liabilities 17 ) ) Decrease in provisions 18 ) ) Net cash generated from operating activities before income tax paid 15 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash and cash equivalents information (Continued) The following table shows a detail of non-cash transactions occurred in the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30,2012 Non-cash activities: Decrease in debt through an increase in shareholders´ equity - 38 Increase in equity investments in subsidiaries, associates and joint venture through decrease in trade and other payables - Merger of subsidiary company Assets Property, plant and equipment 72 - Trade and other receivables - Income tax credit - Investments in financial assets - Liabilities Trade and other payables ) - Deferred income tax assets - Payroll and social security liabilities ) - Provisions ) - Net value of non-cash assets included as a result of the merger - Cash included as a result of merger - Net value of assets included as a result of the merger - Value as per the equity method prior to merger - Value included as a result of the merger - - 16 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other payables The following table shows the Company´s trade and other payables as of September 30, 2013 and June 30, 2013: September 30,2013 June 30, 2013 Non-current Admission rights Rent and service payments received in advance Guarantee deposits Total non-current trade payables Tax amnesty plan for payable taxes Other income to be accrued Total non-current other payables Related parties (Note 30) 12 Total non-current trade and other payables Current Admission rights Rent and service payments received in advance Invoices to be received Trade payables Payments received in advance Guarantee deposits Total current trade payables VAT payables Withholding income tax Tax amnesty plan for payable taxes Dividends payable Other tax payables Other income to be accrued Others Total current other payables Related parties (Note 30) Total current trade and other payables Total trade and other payables 17 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Payroll and social security liabilities The following table shows the Company´s payroll and social security liabilities as of September 30, 2013 and June 30, 2013: September 30,2013 June 30, 2013 Current Provision for vacation, bonuses and others Social security payable Total payroll and social security liabilities Provisions The table below shows the movements in the Company's provisions categorized by type: Labor, legal and other claims Investment in subsidiaries (*) Total At June 30, 2013 - Additions as a result of the merger - Additions (Note 27) 22 Recoveries (Note 27) ) - ) Used during the period / year ) - ) At September 30, 2013 22 (*)Correspond to investment in associates with negative equity. See Note 6. The opening between current and non-current of total provisions is as follows: September 30,2013 June 30, 2013 Non-current Current 18 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Borrowings Book value Secured/ unsecured Currency Rate Effective interest rate % Nominal value September 30, June 30, Non-current APSA ON Series I due 2017 (Note 30) Unsecured USD Fixed 7.875% Seller financing Soleil Factory (i) Secured USD Fixed 5 %' Syndicated loans (iii) (Note 30) Unsecured Ps. Fixed - Finance lease obligations Secured USD Fixed 7.50 % Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed 15.01 % Non-current borrowings Related parties (Note 30) Total non-current borrowings Current APSA ON Series I due 2017 (Note 30) Unsecured USD Fixed 7.875% Seller financing Soleil Factory (i) Secured USD Fixed 5 % Seller financing - Arcos del Gourmet S.A. (ii) Unsecured USD Fixed 11.69 % Banco Provincia de Buenos Aires loan (iv) Unsecured Ps. Fixed 15.01 % Syndicated loans (iii) (Note 30) Unsecured Ps. Fixed - Bank overdrafts (v) Unsecured Ps. Floating - - Finance lease obligations Secured USD Fixed 7.50% Current borrowings Related parties (Note 30) Total current borrowings Total borrowings (i) Seller financing Soleil Factory (investment property) Mortgage financing of USD 20.7 million at a fixed interest rate of 5% due in June 2017. (ii) Seller financing Arcos del Gourmet S.A. (intangible assets). (iii) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at a rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 30). (iv) On December 12, 2012, the Company subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments starting in December 2013. (v) Granted by diverse financial institutions. They accrue interest rates ranging from 16.75% to 19.5% annually, and are due within a maximum term of 3 months from the closing date of each fiscal year. 19 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Derivative financial instruments September 30, 2013 June 30,2013 Assets Non-current Purchase option of the shares of Arcos del Gourmet S.A. - Total Non-current - Current Foreign-currency futures contracts - Total Current - Total assets - Liabilities Current Foreign-currency futures contracts Total Current Total liabilities See information related to derivative financial instruments in Note 23 to the Unaudited Condensed Interim Consolidated Financial Statements. Current and deferred income tax The detail of the provision for the Company’s income tax as of September 30, 2013 and 2012 are as follows: September 30, 2013 September 30, 2012 Current income tax Deferred income tax ) Income Tax The legal tax rate for the Company is 35%. 20 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Current and deferred income tax (Continued) Deferred income tax (breakdown into assets and liabilities) during the period ended September 30, 2013 and the fiscal year ended June 30, 2013, is the following: Deferred income tax assets Tax loss carry-forward Trade and other payables Trading properties Others Total At June 30, 2013 Charged / (credited) to the statement of income ) Balances added as a result of the merger - - 87 At September 30, 2013 Deferred income tax liabilities Investment properties Investments Trade and other receivables Others Total At June 30, 2013 ) Charged / (credited) to the statement of income ) ) Balances added as a result of the merger - - - At September 30, 2013 ) Below there is a reconciliation between the income tax recognized and that which would result from applying the prevailing tax rate on the Profit before income tax for the three month period ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Results calculated at the tax rates in force Tax effects of: Non-deductible items Share of profit of subsidiaries, associates and joint ventures ) ) Others Income Tax 21 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity See note 25 to the Unaudited Condensed Interim Consolidated Financial Statements. Revenues For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Base rent Expenses and collective promotion fund Contingent rent Admission rights Parking fees Averaging of scheduled rent escalation Management fees Others Total rental and service income Sale of trading properties - Total gain from disposal of trading properties - Other revenues from consumer financing - Total other revenues from consumer financing - Total revenue Costs For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Service charge expense and other operating costs Cost of property operations Cost of sale of trading properties Total cost of sale of trading properties Other costs from consumer financing 96 - Total other costs from consumer financing 96 - Total costs (Note 25) 22 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature For the three-month period ended September 30, 2013: Costs Charges for services and other operating costs Cost of sale of trading properties Other costs from consumer financing General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses - - Maintenance, security, cleaning, repairs and others - 25 Advertising and other selling expenses - - - Amortization and depreciation - - 18 Taxes, rates and contributions 33 - 23 Directors’ Fees - Fees and payments for services - 93 Leases and expenses - 33 Impairment of receivables (charge and recovery) - 14 14 Other expenses - 3 14 Total expenses by nature 96 23 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Expenses by nature (Continued) For the three-month period ended September 30, 2012: Costs Charges for services and other operating costs Cost of sale of trading properties General and administrative expenses Selling expenses Total Salaries, social security costs and other personnel administrative expenses 31 Maintenance, security, cleaning, repairs and others 98 42 Advertising and other selling expenses - - Amortization and depreciation - 30 Taxes, rates and contributions 50 27 Directors’ Fees - - - Fees and payments for services 1 Leases and service charges 58 Impairment of receivables (charge and recovery) - - - Cost of sale of properties - - - Other expenses - 21 Total expenses by nature 24 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Salaries, bonuses and social security costs Equity incentive plan cost (Note 29) Employee costs Other operating results, net For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Management fee Lawsuits and other contingencies (Note 18) ) ) Donations ) ) Others ) ) Total other operating results, net ) ) Financial results, net For the three-month periods ended September 30, 2013 and 2012: September 30, 2013 September 30, 2012 Finance income: - Interest income - Foreign exchange - - Gain from repurchase of Non-Convertible Notes - 42 Finance income Finance costs - Interest expense ) ) - Foreign exchange ) ) - Other finance costs ) ) Subtotal financial costs ) ) Less: Capitalized borrowing costs Finance costs ) ) Other finance results: - Fair value result of financial assets at fair value through profit or loss - Result from derivative financial instruments ) Other finance income Total financial results, net ) ) 25 Alto Palermo S.A. (APSA) Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Share-based payments See description of Company´s share-based payments in Note 32 to the Unaudited Condensed Interim Consolidated Financial Statements. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2013. 26 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) The following is a summary of the balances with related parties as of September 30, 2013: Related party Description of transaction Non-current Financial assets at fair value through profit or loss Current Financial assets at fair value through profit or loss Non-current Trade and other receivables Current Trade and other receivable Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Current Derivative financial instruments Direct parent company IRSA Inversiones y Reimbursement of expenses - - - 72 - ) - - - Representaciones Borrowings - Sociedad Anónima (IRSA) Non-Convertible notes - Total direct parent company - - ) - - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - ) - - - Corporate Services - ) - - - Share-based payments - Total direct parent company of IRSA - ) - - - Associates of APSA Tarshop S.A. Reimbursement of expenses - Leases and/or rights of spaces use… ) ) Total associates of APSA - - - ) ) - - - Joint venture ofAPSA Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - Leases’ collections - ) - - - Management fees - Leases and/or rights of use - ) - - - Quality Invest S.A. Management fees - - - 23 - Reimbursement of expenses - - - 50 - Total Joint venture of APSA - ) - - - Subsidiaries of IRSA Llao Llao Resorts S.A. Hotel Services - Nuevas Fronteras S.A Reimbursement of expenses - - - 28 - ) - - - Solares de Santa María S.A. Reimbursement of expenses - - - 5 - Puerto Retiro S.A. Reimbursement of expenses - - - 2 - Baicom Networks S.A. Reimbursement of expenses - - - 2 - IRSA International LLC Reimbursement of expenses - - - 72 - E-Commerce Latina S.A. Reimbursement of expenses - - - 1 - Total subsidiaries of IRSA - ) - - - 27 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) Related party Description of transaction Non-current Financial assets at fair value through profit or loss Current Financial assets at fair value through profit or loss Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Current Derivative financial instruments Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - - - 77 - (9 ) - - - FyO Trading S.A. Reimbursement of expenses - - - 2 - Total parent company - - - 79 - (9 ) - - - Subsidiaries of APSA Arcos del Gourmet S.A. Reimbursement of expenses - Management fees - Conil S.A. Reimbursement of expenses - - - 24 - Emprendimiento Recoleta S.A. Reimbursement of expenses - Management fees - - - 74 - Leases’ collections - ) - - - Leases and/or rights of use - ) - - - Non-Convertible notes - ) ) - Fibesa S.A. Reimbursement of expenses - ) - - - Leases and/or rights of use - Leases’ collections - - - 47 - Share-based payments - Management fees - - - 67 - Borrowings - ) ) - Purchase of shares - ) - - - Panamerican Mall S.A. Reimbursement of expenses - ) - - - Leases and/or rights of use - ) - - - Management fees - Leases’ collections - ) - - - Non-Convertible notes - ) ) - Borrowings - ) - Shopping Neuquén S.A. Reimbursement of expenses - - - 47 - Borrowings - Torodur S.A. Borrowings - Reimbursement of expenses - - - 38 - Total subsidiaries of APSA - - - ) ) ) - Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - ) - - - Leases and/or rights of use - Borrowings - ) ) - Foreign-currency futures contracts - ) Total associate of IRSA - ) Joint venture of IRSA - Cyrsa S.A. Reimbursement of expenses - - - 51 - Total Joint venture of IRSA - - - 51 - 28 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) Non-current Financial assets at fair value through profit or loss Current Financial assets at fair value through profit or loss Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Current Derivative financial instruments Other related parties Boulevard Norte S.A. Reimbursement of expenses - - - 42 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - - - 85 - (5 ) - - - Estudio Zang, Bergel & Viñes Legal services - - - 10 - ) - - - Fundación Museo de los Niños Reimbursement of expenses - - - 99 - (5 ) - - - Leases and/or rights of use - Fundación IRSA Reimbursement of expenses - - - 14 - Inversiones Financieras del Sur Reimbursement of expenses - (4 ) - - - Total other related parties - ) - - - Directors Directors Fees - ) ) - - - Reimbursement of expenses - ) - - - Guarantee deposits - ) - Total directors - ) ) - - - Total ) 29 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2013: Related party Description of transaction Non-current trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Direct parent company IRSA Inversiones y Representaciones Reimbursement of expenses - 72 - ) - - Sociedad Anónima (IRSA) Borrowings - Leases’ collections - Total direct parent company - - ) - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. Reimbursement of expenses - - - ) - - Corporate services - - - ) - - Share-based payments - Total direct parent company of IRSA - - ) - - Associates of APSA Tarshop S.A. Reimbursement of expenses - - (1 ) - - Total associates of APSA - - (1 ) - - Joint venture ofAPSA Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - ) - - Leases’ collections - - - ) - - Management fees - Quality Invest S.A. Management fees - 46 - Reimbursement of expenses - 51 - Borrowings - Total Joint venture of APSA - - ) - - Subsidiaries of IRSA. Llao Llao Resorts S.A. Hotel Services - Nuevas Fronteras S.A Reimbursement of expenses - 28 - ) - - Solares de Santa María S.A. Reimbursement of expenses - 5 - Puerto Retiro S.A. Reimbursement of expenses - 2 - Baicom Networks S.A. Reimbursement of expenses - 2 - IRSA International LLC Reimbursement of expenses - 67 - Canteras Natal Crespo S.A. Reimbursement of expenses - 1 - E-Commerce Latina S.A. Reimbursement of expenses - 1 - Total subsidiaries of IRSA - - ) - - 30 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) Related party Description of transaction Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Subsidiaries of Cresud Futuros y Opciones.Com S.A. Reimbursement of expenses - 36 - (6 ) - - FyO Trading S.A. Reimbursement of expenses - 9 - Total parent company - 45 - (6 ) - - Subsidiaries of APSA Arcos del Gourmet S.A. Reimbursement of expenses - Management fees - Apsamedia S.A. (*) Reimbursement of expenses - - ) - - Leases and/or rights of use - Borrowings - ) - Conil S.A. Reimbursement of expenses - 25 - Leases’ collections - - - ) - - Emprendimiento Recoleta S.A. Reimbursement of expenses - Management fees - 74 - Leases’ collections - - - ) - - Non-Convertible notes - ) (8 ) Fibesa S.A. Reimbursement of expenses - Leases and/or rights of use - - (4 ) - - Share-based payments - Management fees - 17 - Borrowings - ) ) Purchase of shares - - - ) - - Panamerican Mall S.A. Reimbursement of expenses - Management fees - Leases’ collections - - - ) - - Non-Convertible notes - ) ) Borrowings - ) Shopping Neuquén S.A. Reimbursement of expenses - 52 - Borrowings - Torodur S.A. Borrowings - Reimbursement of expenses - 40 - Total subsidiaries of APSA - ) ) ) Associates of IRSA Banco Hipotecario S.A. Reimbursement of expenses - - ) - - Leases and/or right of use - 1 - Borrowings - ) ) Total associate of IRSA - - ) ) ) Joint venture of IRSA Cyrsa S.A. Reimbursement of expenses - 84 - ) - - Total Joint venture of IRSA - 84 - ) - - 31 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) Non-current Trade and other receivables Current Trade and other receivables Non-current Trade and other payables Current Trade and other payables Non-current Borrowings Current Borrowings Other related parties Boulevard Norte S.A. Reimbursement of expenses - 29 - Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - 88 - (6 ) - - Estudio Zang, Bergel & Viñes Legal services - 10 - ) - - Fundación Museo de los Niños Reimbursement of expenses - - ) - - Leases and/or rights of use - Fundación IRSA Reimbursement of expenses - 13 - Inversiones Financieras del Sur Reimbursement of expenses - - - (3 ) - - Total other related parties - - ) - - Directors Directors Fees - - - ) - - Reimbursement of expenses - - - ) - - Guarantee deposits - - ) - - - Total directors - - ) ) - - Total ) (*)As from July 1, 2013, the Company was merged into APSA. See Note 2.4 32 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2013: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima ) - Total direct parent company ) - Direct parent company of IRSA Cresud S.A.C.I.F. y A. - - ) - - - Total direct parent company of IRSA - - ) - - - Subsidiaries of APSA Emprendimientos Recoleta S.A. ) - ) - - Panamerican Mall S.A. ) - ) - - Arcos del Gourmet S.A. - Fibesa S.A. - 41 - ) - ) Conil S.A. ) - Torodur S.A. - Shopping Neuquén S.A. - Total subsidiaries of APSA ) - 59 - ) Associates of APSA Tarshop S.A. - Total associates of APSA - Other related parties Estudio Zang, Bergel & Viñes - ) - Fundación IRSA - ) - Hamonet S.A. ) - Isaac Elsztain e Hijos S.A. ) - Total other related parties ) ) - - ) - Directors Directors - ) - Total directors - ) - JointVentures of APSA Quality Invest S.A. - 54 - Nuevo Puerto Santa Fe S.A. ) - Total Joint Ventures of APSA ) - Associates of IRSA Banco Hipotecario - - ) - - Total associates of IRSA - - ) - - ) 33 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Related party transactions (Continued) The following is a summary of the results and transactions with related parties for the three-month period ended September 30, 2012: Related Party Leases and/or rights of use Fees Corporate Services Financial operations Donations Letting fees Direct parent company IRSA Inversiones y Representaciones Sociedad Anónima ) - - ) - - Total direct parent company ) - - ) - - Direct parent company of IRSA Cresud S.A.C.I.F. y A. - - ) - - - Total direct parent company of IRSA - - ) - - - Subsidiaries of APSA Emprendimientos Recoleta S.A. - Panamerican Mall S.A. - Arcos del Gourmet S.A. - Fibesa S.A. - 41 - ) - 19 Apsamedia S.A. (*) - - ) - - Torodur S.A. - Shopping Neuquén S.A. - Total Subsidiaries of APSA - ) - 19 Associates of APSA Tarshop S.A. - Total Associates of APSA - Other related parties Estudio Zang, Bergel & Viñes - ) - Fundación IRSA - ) - Hamonet S.A. ) - Isaac Elsztain e hijos S.C.A. ) - Total Other related parties ) ) - - ) - Directors Directors - ) - Total Directors - ) - Joint Ventures of APSA Quality Invest S.A. - 54 - 25 - - Nuevo Puerto Santa Fe S.A. - 86 - Total Joint Ventures of APSA - - 25 - - Associate of IRSA Banco Hipotecario S.A. 83 - Total Associate of IRSA 83 - ) 19 (*)As from July 1, 2013, the Company was merged into APSA. See Note 2.4 34 Alto Palermo S.A. (APSA) Note to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Negative working capital At the end of the period, the Company has negative working capital. This situation is presently being considered by the Company´s Board of Directors and Management. Special Reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. See Note 34 to the interim condensed consolidated financial statements. Subsequent events The Ordinary and Extraordinary Shareholder’s Meeting held on October 31, 2013 unanimously agreed to adjourn the meeting until November 28, 2013 to discuss the pre-merger commitment with Apsamedia S.A. See other subsequent events in Note 34 to the Unaudited Condensed Interim Consolidated Financial Statements. 35 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of September 30, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 1. Specific and significant legal systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2. Significant changes in the Company´s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1. 3. Receivables and liabilities by maturity date. Items Falling due Without term Without term To be due September 30, 2013 Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years Total Receivables Trade and other receivables - Total - Liabilities Trade and other payable - - Short term and long term debt - Provisions - Salaries and social security payable - Income tax liability and Deferred Income Tax - Total 36 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of September 30, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.a. Breakdown of accounts receivable and liabilities by currency and maturity. Current Non-current Totals Items Local currency Foreign currency Total Local currency Foreign currency Total Local currency Foreign currency Total Receivables Trade and other receivables Total Liabilities Trade and other payable - Short term and long term debt Salaries and social security payable - Provisions - - - Income tax liability and Deferred Income Tax - - - Total 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. At September 30, 2013 there are not receivable and liabilities subject to adjustment clause. 37 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of September 30, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.c. Breakdown of accounts receivable and liabilities by interest clause. Items Current Non-current Accruing interest Non-Accruing Accruing interest Non-Accruing Accruing interest Non- Accruing Fixed rate Variable rate interest Subtotal Fixed rate Floating rate interest Subtotal Fixed rate Floating rate interest Total Receivables Trade and other receivables - - - Total - - - Liabilities Trade and other payable - - - Short term and long term debt - Salaries and social security payable - Provisions - Income tax liability and Deferred Income Tax - Total - 38 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of September 30, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 5. Related parties. a. Interest in related parties. Name of parent Company Place of business / country of incorporation Main activity (*) % of ownership interest held by the Group Equity interest: Arcos del Gourmet S.A. Argentina Real estate investment 90% Conil S.A. Argentina Real estate investment 100% Emprendimiento Recoleta S.A. Argentina Real estate investment 53.68% Fibesa S.A. Argentina Real estate investment 99.999% Panamerican Mall S.A. Argentina Real estate investment 80.00% Shopping Neuquén S.A. Argentina Real estate investment 99.07% Investment companies: Torodur S.A. Uruguay Investment 100% b. Related parties debit/credit balances. See Note 28. 6. Borrowings to directors. See Note 30. 7. Inventories. In view of the nature of the inventories, no physical inventories are performed and there are no slow turnover assets. 8. Current values. See Note 2. 9. Appraisal revaluation of fixed assets. None. Obsolete unused fixed assets. None. 39 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of September 30, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Equity interest in other companies in excess of that permitted by section 31 of law N° 19,550. None. Recovery values. See Note 2. Insurances. Real Estate Insured amounts Accounting values Risk covered Abasto Fire, full risk and dismissed profit Alto Palermo Fire, full risk and dismissed profit Mendoza Plaza Fire, full risk and dismissed profit Paseo Alcorta Fire, full risk and dismissed profit Alto Avellaneda Fire, full risk and dismissed profit Alto Rosario Full risk, construction and assembly Patio Bullrich Fire, full risk and dismissed profit Córdoba Shopping – Villa Cabrera Fire, full risk and dismissed profit Alto Noa Fire, full risk and dismissed profit Soleil Factory Fire, full risk and dismissed profit Patio Olmos Fire, full risk and dismissed profit SUBTOTAL Unique policy - Third party liability The insurance amounts not include the land value and correspond to the reconstruction value of the building. In our opinion, the above-described policies adequately cover current risks. Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder´s equity. None. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company´s financial position have not been recognized. Not applicable. Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable. 40 Alto Palermo S.A. (APSA) Information required by Section 68 of the Buenos Aires Stock Exchange Regulations Unaudited Condensed Interim Statement of Financial Position as of December 31, 2012 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Unpaid accumulated dividends on preferred shares. None. Restrictions on distributions of profits. According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserves until they reach legal capped amounts (20% of total capital). These legal reserves are not available for dividend distribution. In addition, according to CNV General Resolution No. 609/12, a special reserve was constituted which could not be released to make distributions in cash or in kind. See Note 25 to the Unaudited Condensed Interim Consolidated Financial Statements. 41 Alto Palermo S.A. (APSA) Business Highlights as of September 30, 2013 (In thousands of Argentine Pesos) 1. Brief comments on the Company’s activities during the period, including references to significant situations occurred after the end of the period. Seeattached file. 2. Consolidated Shareholders’ equity structure as compared with the same period of previous year. Current assets Non-current assets Total Current liabilities Non-current liabilities Subtotal Minority interest Equity Total 3. Consolidated income structure as compared with the same period of previous year. Operating result Share of profit of associates and joint ventures Profit Before Financing and Taxation Finance income Finance cost ) ) Other finance income Financial results, net ) ) Profit before income tax Income Tax ) ) Net income for the Period Attributable to: Equity holders of the parent Non-Controlling Interest 42 Alto Palermo S.A. (APSA) Business Highlights as of September 30, 2013 (In thousands of Argentine Pesos) 4. Statistical data as compared with the same period of previous year. Not applicable. 5. Key ratios as compared with the same period of previous year. Liquidity Current assets 1.23 1.24 Current liabilities Debt Total liabilities 2.10 1.81 Shareholders´ Equity Solvency Shareholders´ Equity 0.48 0.55 Total liabilities Non-Current Assets to total Assets Non-Current Assets 0.69 0.75 Total assets 43 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report To the Shareholders, President and Board of Directors of Alto Palermo S.A. (APSA) C.U.I.T.: 30-52767733-1 Legal address: Moreno 877 - 22° floor - Autonomous City of Buenos Aires 1. We have reviewed the accompanying unaudited condensed interim separate statement of financial position of Alto Palermo S.A. (APSA) as of September30,2013, and the related unaudited condensed interim separate statements of comprehensive income, unaudited condensed interim separate statements of changes of shareholders’ equity for the three-month period ended September 30,2013 and unaudited condensed interim separate statements of cash flows for the three-month period ended September30,2013 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June30,2013 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Pronouncement No. 26 of the Argentine Federation of Professional Councils in Economic Sciences added by the National Securities Commission to its regulations. Those standards differ from the International Financial Reporting Standards and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS34) approved by the International Accounting Standard Board and used for the preparation of the unaudited condensed interim consolidated financial statements of Alto Palermo S.A. (APSA) with its subsidiary. Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the FACPCE for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 44 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report (Continued) 4. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements have not been prepared in all material respects in accordance with Technical Pronouncement No. 26 of the FACPCE for separate financial statements of a parent company. 5. In accordance with current regulations, we hereby inform that : a) the unaudited condensed interim separate financial statements of Alto Palermo S.A. (APSA) are recorded in the "Inventory and Balance Sheet Book" and carried in all formal respects in conformity with legal requirements, and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of Alto Palermo S.A. (APSA) arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Additional Information to the notes to the unaudited condensed interim separate financial statements required by Article 68 of the Buenos Aires Stock Exchange Regulations, on which, as regards those matters that are within our competence, we have no observations to make; d) at September 30, 2013, the debt of Alto Palermo S.A. (APSA) owed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps.4,134,157, which was not callable at that date. Autonomous City of Buenos Aires, November 11, 2013 PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 30 Marcelo Héctor Fuxman Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 134 Fº 85 45 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 I. Brief comments on the Group’s activities during the period, including references to significant events occurred after the end of the period. Consolidated Results* in ARS MM IQ 14 IQ 13 var (ARS) (%) var Revenues % Operating Income % Depreciation and Amortization ) )% EBITDA % Net Income % *Figures match the Comprehensive Income Statement (interests in joint businesses are excluded) „ Revenues for the first quarter of fiscal year 2014 increased by 27.1% compared to the same quarter of 2013, driven by an increase in revenues from the Shopping Centers segment. „ EBITDA for the first quarter of fiscal year 2014 increased by 25.5% as compared to the same quarter of fiscal year 2013, explained by the Shopping Centers segment, whose EBITDA increased by 26.2%, offset by lower revenues from the Offices, Sales and Developments and Financial Transactions and Other segments. „ Net Income for the period under analysis increased ARS50.2 million, mainly explained by higher Operating Income, whereas financial results recorded a slight fall during this quarter. 1 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 II. Shopping Centers During 2013, private consumption remained as the main driver of the economy, growing at rates close to 6% year on year and favores by the increase in nominal salaries, which recorded a 25% increase compared to the same period of the previous year according to the INDEC. This, in addition to the dynamism exhibited by consumer loans, with year-on-year increase close to 31%, was reflected in all the retail activities, was reflected in all the retail activities, which continue to grow at a solid pace. Our tenants’ sales grew 28.5% during the first quarter of fiscal year 2014 compared to the same period of 2013, in line with which was observed in the market. Shopping Centers (in ARS MM) IQ 14 IQ 13 % Var Revenues % Operating Income % Depreciation and Amortization )% EBITDA % Shopping Center Operating Indicators IQ 14 IQ 13 Total Leasable Area (sqm)[1] Tenants’ Sales (ARS MM, 12-month cumulative) Occupancy [1] % % [1] As of period-end. Percentage over total leasable area. „ During the first quarter of fiscal year 2014, tenants’ sales of our shopping centers reached ARS3,586.8 million (a 28.5% increase compared to the same period of the previous fiscal year). This increase reflects the good performance of all the Company’s Shopping Centers. „ The EBITDA/revenue margin for the first quarter of fiscal year 2014, excluding revenues from common maintenance expenses and the common promotional fund, reached 78.6%. „ Total portfolio’s occupancy rate stood at 98.6%, showing a slight decrease compared to the last quarter due to a lower occupancy rate in two of our shopping centers located in the interior of the country, Alto Rosario and Mendoza Plaza Shopping, caused by the refurbishment of some stores. 2 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 Operating data of our Shopping Centers Shopping Centers Date of Acquisition Gross Leasable Area (sqm) [1] Stores APSA’s Interest Occupancy Rate (%)[2] Book Value (In thousands of ARS) [3] Alto Palermo nov-97 % % Abasto Shopping[4] jul-94 % % Alto Avellaneda nov-97 % % Paseo Alcorta jun-97 % % Patio Bullrich oct-98 86 % % Buenos Aires Design nov-97 62 % % Dot Baires Shopping may-09 % % Soleil jul-10 78 % % Alto Noa Shopping mar-95 88 % % Alto Rosario Shopping[5] nov-04 % % Mendoza Plaza Shopping Dec-94 % % Córdoba Shopping Dec-06 % % La Ribera Shopping Aug-11 49 % % Total % [1] Corresponds to total leasable area in each property. Excludes common areas and parking spaces. [2] Calculated dividing occupied square meters by leasable area on the last day of the period. [3] Cost of acquisition plus improvements, less accumulated depreciation, plus adjustment for inflation, less allowance for impairment in value, plus recovery of allowances, if applicable. Excludes works in progress. [4] Excludes Museo de los Niños (3,732 sqm) [5] Excludes Museo de los Niños (1,261 sqm) Accumulated tenants’ sales as of September 30 for the 2014 and 2013 fiscal periods (In millions of ARS) IQ 14 IQ 13 Var Alto Palermo % Abasto % Alto Avellaneda % Paseo Alcorta % Patio Bullrich % Buenos Aires Design % Dot Baires % Soleil % Alto NOA % Alto Rosario % Mendoza Plaza % Cordoba Shopping % La Ribera Shopping % TOTAL % 3 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 Detailed Revenues IQ14 IQ13 % Var Base Rent % Percentage Rate % Total Rent % Admission Rights % Fees % Parking % Other % Total revenues before common expenses and collective promotional fund % Common expenses and collective promotional fund % Total revenues % 4 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 III. Others It includes the “Sales and Developments”, “Offices” and “Financial Transactions” segments. Sales and Developments1 Offices2 Financial Transactions3 In ARS MM IQ 14 IQ 13 % Var IQ 14 IQ 13 % Var IQ14 IQ13 % Var Revenues - - % )% Operating Income ) - )% - Depreciation and Amortization - - - )% - - - EBITDA ) - )% - 1 Includes Torres Rosario Project (Condo I and II) and Rosario Plot (parcels 2A, 2C and 2F) 2 Includes Dot Building and Predio San Martín 3 Tarshop’s 20% interest and residual activity of APSAMedia „ Revenues from the offices segment recorded a year-on-year increase of 4.5%, whereas EBITDA from this segment decreased 12.2%, mainly due to the restitution of a portion of the property by the lessee of “Predio San Martin”. Moreover, the Sales and Developments segment showed falls in revenues and EBITDA due to higher sales made in the first quarter of 2013 (Condominios del Alto). 5 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 IV. Reconciliation with Consolidated Income Statement Below is an explanation of the reconciliation of the company’s total income by segment with its consolidated income statement. The difference lies in the presence of joint businesses included in the segment but not in the income statement. For the three-month period ended September 30, 2013 (expressed in thousands of pesos) Item Income by segment Joint businesses* Income statement Revenues ) Costs ) ) Gross Profit ) General and administrative expenses ) 54 ) Selling expenses ) ) Other operating income, net ) ) Operating Income ) * Includes operating results from La Ribera Shopping and Predio San Martín (50%). 6 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 V. Consolidated Financial Debt as of September 30, 2013 As of September 30, 2013, APSA had loans for a total of USD208.5 million. Below is a detail of APSA’s debt: Description Issue Currency Outstanding Amount (USD million) 1 Rate Maturity APSA’s Series I Notes due 2017 (int.) USD % May-17 Soleil / Tucumán USD % Jul-17 Arcos syndicated loan ARS % Nov-15 Neuquén syndicated loan ARS % Jun-16 Other Loans ARS - - Total APSA’s Debt USD 1 Excludes Convertible Notes due 2014. Outstanding principal amount: USD 31,746,502 VI. Subsequent Events Shareholders’ Meeting: On October 31, 2013, the general shareholders’ meeting was held, and shareholders resolved, among other things, the payment of a dividend in cash and/or in kind for up to ARS167.5 million, taking into account the interim dividend for ARS166.5 million paid in May 2013. 7 APSA Alto Palermo Sociedad Anónima Summary as of September 30, 2013 VI. Brief comment on prospects for the next quarter Fiscal year 2014 started with very good results for our shopping centers, surpassing the tenants’ sales levels recorded in 2013. Consumption continues to fuel economic growth, as shown by the rise in all the various retail activities. We expect to maintain the growth rates in our tenants’ sales for the rest of 2014. During the month of December we will open our fourteenth shopping center and the first premium outlet in the City of Buenos Aires. Featuring 65 stores, with 14,000 square meters of gross leaseable area and an investment of approximately ARS234 million, “Distrito Arcos” will be an open-air space offering a variety of premium brands in the exclusive neighborhood of Palermo. We expect to reach full occupancy upon opening, as the project has been highly accepted by tenants, with more than 90% of the lease agreements having been executed as of to date. We hope that this new proposal, which will combine a retail and cultural concept, will achieve the success of our latest developments. On the other hand, we will make progress in our next shopping center, in the city of Neuquén, which we expect to open during fiscal year 2015. Moreover, we continue to assess the best timing for launching other shopping center projects in the land reserves held by the company throughout the Argentine territory. We expect to continue working in optimizing the performance of our current shopping centers through improvements that allow us to take best advantage of their gross leasable area potential and to furnish them with increased functionality and appeal for the benefit of consumers and retailers alike. During this year we will continue to foster marketing actions, events and promotions in our shopping centers, as they have proved to be highly effective in terms of sales and have been eagerly endorsed by the public. We hope to maintain our growth track in 2014 and consolidate our position as the best shopping center company in Argentina, adding new retail proposals, leading brands and visitors. We believe that APSA has the financial soundness, managerial expertise and long track record in the industry required to continue growing, taking advantage of all the opportunities that may arise. 8 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. ALTO PALERMO S.A. (APSA) December 13, 2013 By: /s/Saúl Zang Saúl Zang Responsible of Relationships with the markets
